—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Kramer, J.), entered June 11, 1998, which granted the plaintiffs’ motion for partial summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
Both plaintiffs testified at their depositions that their vehicle had been stopped at a red light when a truck driven by the defendant Kim May Chu hit it in the rear. The court granted the plaintiffs’ motion for partial summary judgment notwithstanding the fact that Kim testified at his deposition that the accident had been caused when the plaintiffs’ vehicle cut in front of him and then slowed down. Because Kim’s testimony raised questions of fact, the issue of negligence should be decided at a trial (see, e.g., Galitsis-Orengo v MCL Imports, 251 AD2d 285; Cammilleri v S&W Realty Assocs., 243 AD2d 530; Acampora v Davis, 203 AD2d 399; Stevenson v Olfano, 133 AD2d 751; Glick v Hittner & Sons, 111 AD2d 150). Santucci, J. P., Luciano, Schmidt and Smith, JJ., concur.